Title: For the Port Folio., 27 November 1802
From: Adams, John
To: 



MISCELLANEOUS PARAGRAPHS. For the Port Folio.November 27, 1802

In this Port Folio we have deposited some papers, illustrating the plan and criticising the execution of the celebrated "Lyceum" of La Harpe. We now present an extract of a literary letter from an ancient scholar, in our own country, and are delighted to discover, that men of learning and genius, at home and abroad, are unanimous in favour of a learned and virtuous Frenchman, who, disdaining and abjuring the visionary theories of his modern countrymen, has carefully applied himself to the study of the ancients, and with equal taste and judgment has appreciated their incomparable value. The collateral remarks of the letter writer will not fail to give pleasure to all the disciples of the oldschool. They have long since learned to detest such illustrious scoundrels as Voltaire and the king of Prussia.
"I have read the six volumes of Mosheim’s Ecclesiastical History, and was well paid for my time. I have perused also four volumes of Memoirs of the chevalier Ravannes, in the Bibliotheque Amusante, which, if it should fall in your way, I advise you to read, not only for diversion, but to learn the character of the school, in which Voltaire and Richelieu were formed; the court of the Regent Duke of Orleans, and his minister, the infamous Cardinal Du Bois. Voltaire could have been bred in no region more infernal, on this side the bottomless pit, nor in any more proper to inspire his philosophy. I have read of nothing more odious, except the court of Alexander the sixth, and his son, Caesar Borgia. Even that produced nothing, so fatal to human happiness, as Voltaire. I wonder not that he said to mareshal Richelieu, in his last moments, "Eh! Frere Kain, tu m’avez tué." I have read the life of Lorenzo de Medici, by Roscoe. This is useful to students in Italian Literature, next in taste to the Greek, and shews the causes of the resurrection of letters, that most transcendent blessing to mankind, provided Voltaire and his brother Cains are not permitted to convert it into a curse.
"The three volumes of the Studies of Nature, by St. Pierre, are amiable and ingenious, but full of superficial whimsies.
"But the greatest work of all is in fourteen volumes under the title of Lycéé; ou cours de Literature, ancienne et moderne par I. F. La Harpe. I have read nothing with so much pleasure, except The Pursuits of Literature. Vast as his plan is I would advise every young man of letters to go through the whole catalogue of authors La Harpe criticizes. Indocti discant, et ament meminisse periti is his motto, and never was any one better chosen. Most of all to excite our surprize is the style in which he speaks in Public lectures, delivered before twelve hundred hearers of the French Revolution, in the midst of it in 1794, and since. There is scarcely any spot in America, where he could have read the same discourses to an equal number of hearers, without raising an uproar and a mutiny. He does ample justice to Voltaire’s genius, talents, taste, and eloquence. But he spares not his immorality, his impiety, his mendacity, his perfidy, his brutality, his universal rascality. I do not believe there was ever any man, to whom were more applicable, his own words, or those of the king of Prussia, in their partnership commentaries upon Machiavel—"The most infernal monster, that hell ever vomited upon this earth." This comet has shaken from his horrid hair, pestilence, war, and death to the human race."
J A.